DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendments filed on 07/22/2022.
Claims 1, 9, & 15 have been canceled.
Claims 1-2, 4-8, 10-14, and 16-18 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-2, 4-8, 10-14, and 16-18 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Ueda (US 2018/0234497 A1) in view of Ishikawa (US 2018/0218074 A1) in view of Namioka (JP 2005025357 A).

CLAIM 1, 7, & 13 – 
Independent claims 7 & 13 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Ueda teaches a method having the limitations of:
A method for managing a plurality of pieces of patient information in a system that shares the patient information among a cloud server comprising a processor and a storage configured as a remote medical repository, a healthcare facility comprising a radiographic image capturing device and an I/O interface, and affiliated facilities comprising an I/O interface, wherein the cloud server, the healthcare facility, the affiliated facilities are connected to one another via a network, the method comprising: (Ueda [0004] In general, in one aspect, the invention relates to a method to exchange medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers connected to the cloud server.)
receiving, by the processor from the healthcare facility, a medical image created by the imaging device in response to examination order information sent by a first user from one of the affiliated facilities (Ueda [0004] based on the determination by the cloud server, receive the medical image generated by the cloud server using the raw image data if the raw image data is stored in the cloud repository, or receive an instruction from the cloud server to generate the medical image locally using the raw image data if the raw image data is stored on the first local repository, and display the generated medical image on a display. [0027] According to one or more embodiments, in response to a user request, the cloud server may generate the medical images using medical image data (“raw image data”) stored in the cloud repository. The cloud server may receive multiple such requests simultaneously. However, in one or more embodiments, at least some of the in-network healthcare facilities are configured to store, at least temporarily, locally-obtained raw image data in on-site or local data repositories or databases (“local repositories”) and to generate medical images from the raw image data using a locally-stored image generation program.)
correlating, by the processor, the received medical image to the examination order information and adding the medical image and the examination order information to the patient information stored in the storage (Ueda [0079] The system as shown in FIG. 6 further comprises (ii) the first local computer (602) configured to present the medical images and data to a user. The system may further include a data repository (608) configured to store application data (PACS data) (610) related to the vendor provided application, the patient information (612), and the medical images and data (614) that include the medical images and the raw image data.)
correlating, by the processor, the medical image to disclosure propriety information in the storage, wherein the disclosure propriety information indicates whether to allow the patient information to be disclosed to a second user (Ueda [0059] In one or more embodiments, the setting for determining if bookmarked data should be excluded from deletion allows the user to prevent local data that have been specifically selected (“bookmarked”) by the user from being automatically deleted even if the bookmarked data falls under one or more of the categories of the automatic deletion settings set by the user.)
receiving, by the processor, a viewing request sent by the first user or the second user from one of the affiliated facilities to view the patient information (Ueda [0004] transmit, in response to a request by a user to access a medical image associated with a predetermined patient, an image retrieval request to the cloud server, wherein the image retrieval request is associated with the predetermined patient and causes the cloud server to determine whether raw image data associated with the image retrieval request is stored in the cloud repository or locally in the first local repository)
Ueda does not explicitly disclose the below limitations:
However, Ishikawa teaches a method having the limitations of:
determining, by the processor, whether to approve the viewing request based on the examination order information or the disclosure propriety information; and (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Ueda in view of Ishikawa to determine whether to approve the viewing request based on the examination order information or the disclosure propriety information with the motivation of ensuring that the correct user has access to the patient information (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer.)

Ueda in view of Ishikawa does not explicitly disclose the below limitations:
However, Namioka teaches a method having the limitations of:
receiving, by the processor from the healthcare facility or the one of the affiliated facilities, disclosure propriety information that is set based on an input to the I/O interface of the healthcare facility or the one of the affiliated facilities (Namioka [Means for Solving the Problems] In order to solve the above problems, a medical information disclosure control device according to claim 1 is a device that controls the disclosure of medical information in a medical information disclosure system, and each of medical information classified based on similarity. Medical information group content storage means for storing medical information items included in the group in advance for each group, disclosure control table storage means for storing a disclosure permission flag for each user attribute in advance for each group, and input Disclosing group selecting means for selecting the disclosing group corresponding to the user attribute to be performed based on the disclosing permission flag, and medical information group content storing means for medical information items included in the disclosing group And information disclosure control means for selecting medical information to be disclosed based on medical information items that can be disclosed and disclosed [0018] In FIG. 1, an input / output unit 11 inputs and outputs data. The discloseable group selection unit 12 selects a disclosing medical information group corresponding to the user attribute input by the input / output unit 11 based on the disclosure permission flag in the disclosure control table storage unit 15. Then, the information disclosure control unit 13 is notified of the selection result, that is, the medical information group that can be disclosed. [0021] The encryption unit 14 encrypts medical information included in the disclosure information input by the input / output unit 11 that matches the non-disclosure condition of the non-disclosure condition storage unit 17. Then, the encryption result, that is, the disclosed information including the encrypted medical information is output via the input / output unit 11. [0024] The input / output unit 11 of the medical information disclosure control device 1 may include an input device and a display device, or may transmit and receive data by communication. Here, the input device refers to an input device such as a keyboard and a mouse.)
and approving, by the processor, the viewing request for the first user or the second user to view the patient information and transmitting the patient information to the one of the affiliated facilities from which the viewing request has been sent such that the one of the affiliated facilities can display the patient information on a screen of the I/O interface, (Namioka [0012] The computer program according to claim 5 is a computer program for controlling the disclosure of medical information in the medical information disclosure system, and is included in each group of medical information classified based on similarity. An item of medical information is stored in advance in the storage unit, and a disclosure permission flag for each user attribute is stored in advance in the storage unit for each group, and the computer program stores the user attribute that is input. And a function for selecting the group that can be disclosed based on the stored disclosure permission flag, and the medical information items included in the group that can be disclosed are acquired from the stored medical information items A computer having a function of selecting medical information to be disclosed based on medical information items that can be disclosed. It is set to. [0032] Next, in step S3, the doctor Y transmits medical information to the terminal 102 of each hospital in order to acquire the medical information of the hospitals B and C corresponding to the two search results received by the terminal 102. Send a request. In the medical information transmission request, the user attribute “doctor” of the authenticated Y doctor is also transmitted. Next, in step S4, only the items that can be browsed by the user attribute “doctor” of the doctor Y are extracted from the requested medical information by the terminal 102 of the hospital B and transmitted to the terminal 102 of the doctor Y. Similarly, only the items that can be browsed by the user attribute “doctor” of the doctor Y are extracted from the requested medical information by the terminal 102 of the hospital C and transmitted to the terminal 102 of the doctor Y.)
wherein the disclosure propriety information is a flag set in a correspondence table of the patient information in the storage and indicating whether the patient information is allowed to be disclosed to the second user, the flag indicates a status of the patient information that is a first status, a second status, or third status, (Namioka [0010] Corresponding to the process of storing medical information items in the storage means in advance, the process of storing the disclosure permission flag for each user attribute in the storage means in advance for each group, and the input user attributes The process of selecting the group that can be disclosed based on the stored disclosure permission flag, and the medical information items included in the group that can be disclosed are acquired from the stored medical information items and disclosed. [0012] An item of medical information is stored in advance in the storage unit, and a disclosure permission flag for each user attribute is stored in advance in the storage unit for each group, and the computer program stores the user attribute that is input. And a function for selecting the group that can be disclosed based on the stored disclosure permission flag, and the medical information items included in the group that can be disclosed are acquired from the stored medical information items.)
the first status prohibits disclosure of the patient information to the second user; (Namioka [0009]The medical information disclosure control device according to claim 2, wherein a non-disclosure condition for preliminarily storing a non-disclosure condition for specifying medical information that is exceptionally non-disclosure among medical information belonging to the medical information item that can be disclosed Storage means and encryption means for encrypting medical information that matches the non-disclosure condition among the medical information selected by the information disclosure control means. [0011] In the medical information disclosure control method according to claim 4, a non-disclosure condition for specifying medical information that is exceptionally undisclosed among medical information belonging to the medical information items that can be disclosed is stored in a storage unit in advance. And a process of encrypting medical information that matches the non-disclosure condition among the selected medical information.)
the second status allows disclosure of the patient information to the second user; and the third status allows disclosure of the patient information to the second user only under a predetermined condition, and the method further comprises: (Namioka [0016] The user attribute is an attribute of the user of the medical information disclosure service. The user is entitled to receive medical information. In the example of FIG. 2, among the users, attributes as medical qualified persons such as doctors, nurses, clinical laboratory technicians, medical radiographers, and pharmacists, and other attributes as users are provided. The disclosure permission flag indicates disclosure permission “◯” or non-permission “×” for each user attribute for each medical information group. For patient privacy information, which is one of the medical information groups, the disclosure permission flag is “(x)”, but this is disclosed on the condition that the patient is present when viewing the medical information. Indicates that you are allowed to. [0003] However, in order to have the aspect that medical information is highly privacy information, its disclosure needs to be performed carefully. For these reasons, techniques for controlling the disclosure of medical information in a medical information disclosure system are being studied. As a conventional medical information disclosure control technique, for example, a technique described in Non-Patent Document 1 is known. In this prior art, disclosure control information is defined that indicates to which user disclosure is permitted for each piece of medical information. For example, the medical information includes a patient name, a medical treatment date, a doctor name, a disease name, a treatment method, and the like, and disclosure control information is defined for each piece of the medical information. In addition, for each individual user, viewing authority information indicating what kind of medical information is authorized to be browsed is defined. These disclosure control information and browsing authority information are described in a text-based XPath notation using, for example, XML (extensible Markup Language). Then, at the time of disclosure control, disclosure control information and browsing authority information are matched to determine whether or not individual medical information can be disclosed.)
automatically approving the viewing request for the second user under the condition that the flag indicates the second status or under the condition that the flag indicates the third status and the predetermined condition is met. (Namioka [0016] The user attribute is an attribute of the user of the medical information disclosure service. The user is entitled to receive medical information. In the example of FIG. 2, among the users, attributes as medical qualified persons such as doctors, nurses, clinical laboratory technicians, medical radiographers, and pharmacists, and other attributes as users are provided. The disclosure permission flag indicates disclosure permission “◯” or non-permission “×” for each user attribute for each medical information group. For patient privacy information, which is one of the medical information groups, the disclosure permission flag is “(x)”, but this is disclosed on the condition that the patient is present when viewing the medical information. Indicates that you are allowed to [0032] Next, in step S3, the doctor Y transmits medical information to the terminal 102 of each hospital in order to acquire the medical information of the hospitals B and C corresponding to the two search results received by the terminal 102. Send a request. In the medical information transmission request, the user attribute “doctor” of the authenticated Y doctor is also transmitted. Next, in step S4, only the items that can be browsed by the user attribute “doctor” of the doctor Y are extracted from the requested medical information by the terminal 102 of the hospital B and transmitted to the terminal 102 of the doctor Y. Similarly, only the items that can be browsed by the user attribute “doctor” of the doctor Y are extracted from the requested medical information by the terminal 102 of the hospital C and transmitted to the terminal 102 of the doctor Y.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Ueda in view of Ishikawa further in view of Namioka to approve the viewing request for the first user or the second user to view the patient information and transmit the patient information to the one of the affiliated facilities from which the viewing request has been sent such that the one of the affiliated facilities can display the patient information on a screen of the I/O interface with the motivation of ensuring that the correct user has access to the patient information (Namioka [0016]
The user attribute is an attribute of the user of the medical information disclosure service. The user is entitled to receive medical information. In the example of FIG. 2, among the users, attributes as medical qualified persons such as doctors, nurses, clinical laboratory technicians, medical radiographers, and pharmacists, and other attributes as users are provided. The disclosure permission flag indicates disclosure permission “◯” or non-permission “×” for each user attribute for each medical information group. For patient privacy information, which is one of the medical information groups, the disclosure permission flag is “(x)”, but this is disclosed on the condition that the patient is present when viewing the medical information. Indicates that you are allowed to.

CLAIM 2, 8, & 14 – 
Ueda in view of Ishikawa in view of Namioka discloses a method having the limitations of claim 1. Ueda further discloses a method having the limitation of:
The method according to claim 1, wherein the examination order information includes first user specific information, the viewing request includes viewer specific information, and the determining of whether to approve the viewing request comprises: determining whether the viewer specific information coincides with or is correlated to the first user specific information. (Ueda [0044] In one or more embodiments, when the connection between the in-network healthcare facilities with similar setup as Site A and the cloud server (101) is stable, the local server (106) is able to transmit, through the routing application, a medical image retrieval request to the cloud server (101). Upon receipt of the request, the cloud server (101) will determine, based on information from the raw image data stored in the cloud repository (103), where the raw image data associated with requested medical images are stored. In one or more embodiments, the cloud server (101) will always have a copy of the raw image data associated with the requested medical images.)

CLAIM 4, 10, & 16 – 
Ueda in view of Ishikawa in view of Namioka discloses a method having the limitations of claim 1. Ishikawa further discloses a method having the limitation of:
The method according to claim 1, further comprising: setting, by the processor, a predetermined time limit during which the second user is allowed to view the patient information; and transmitting, by the processor, the setting of the predetermined time limit to the one of the affiliated facilities to allow the second user to view the patient information within the predetermined time limit. (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer. [0059] In one or more embodiments as shown in FIG. 4C, the user may access the search interface (403) at any time through the universal viewer application. In the example of FIG. 4C, the web-browser (401) is displaying a patient diagnosis tab that includes multiple medical data currently being viewed by the user.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5, 11, & 17 – 
Ueda in view of Ishikawa in view of Namioka discloses a method having the limitations of claim 1. Ueda further discloses a method having the limitation of:
The method according to claim 1, further comprising: receiving, by the processor,  a filtering request from the one of the affiliated facilities to view one or more pieces of the patient information among the plurality of pieces of the patient information; searching, by the processor, database in the storage for the one or more pieces of the patient information; and transmitting, by the processor, the one or more pieces of the patient information to the one of the affiliated facilities. (Ueda [0026] According to one or more embodiments, in response to a search request from one in-network healthcare facility (“request source facility”), all other in-network facilities (“request target facilities”) will transmit medical information (information associated with the medical data) that closely matches a user-inputted search parameter (“search key”) included in the search request. The search key includes simple information associated with a predetermined patient that can be easily retrieved orally from the patient or from the patient's identification card (ID) (e.g., driver license, passport, physical medical insurance card, digital medical insurance card, etc.) without the use of external physical devices (e.g., biometric scanners, card scanners, etc.) and external media (CDs, DVDs, USBs, external hard drives etc.). Please also see at least paragraphs [0042], [0056], and [0026])

CLAIM 6, 12, & 18 – 
Ueda in view of Ishikawa in view of Namioka discloses a method having the limitations of claim 1. Ishikawa further discloses a method having the limitation of:
The method according to claim 1, further comprising: correlating, by the processor, disclosure prohibition information to the medical image in the storage, wherein the disclosure prohibition information indicates whether to prohibit the patient information from being disclosed; determining, by the processor, whether to prohibit the patient information from being disclosed based on the disclosure prohibition information, and prohibiting, by the processor, the patient information from being disclosed regardless of the determination made based on the flag. (Ishikawa [0054] In one or more embodiments, the user may be prompted to enter access information that includes a designated USER ID and a user-set PASSWORD that indicates that the user has authorization to access the universal viewer. The user may only be prompted to enter access information when the universal viewer is opened for the first time since the web-browser (401) was last closed by the user. In one or more embodiments, the user may be prompted to enter the access information every time the user opens the universal viewer. 0056] In one or more embodiments, the search interface (403) as shown in FIG. 4A includes search parameters that make up the search key included in the user's search request. The search interface (403) includes a parameter for inputting a Patient ID, a Patient Name in regular alphabets, a Patient Name in ASCII format, and parameters for selecting a patient's gender, and the year, month, and day of the patient's date of birth. The search interface (403) further includes two user-selectable tabs to either cancel (CANCEL) the search request (i.e., close out of the search interface) or submit the search request (SEARCH). In one or more embodiments, the search parameters may be manually entered by the user on the search interface (403). Alternatively, in the event that the user opens the search interface when information on the patient of interest has already been loaded on the web-browser (401), the parameters of the search interface (403) will be automatically completed (i.e., automatically filled in by the universal viewer) based on the patient information loaded on the web-browser (401).)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 101 have been considered and have been withdraw in light of the new amendments and arguments. 
Applicant’s arguments with respect to claims, rejected under 35 USC § 103 have been considered but are moot in light of the new grounds of rejection. Overall, the application demonstrates a permissions control for viewing medical information, based on a condition, which is demonstrated throughout the healthcare field, for example in the prior art cited in Namioka. Applicant should focus further amendments on highlighting any unique elements of the application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686